DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 05/24/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

35 USC 101 Considerations:
Examiner finds no 35 USC 101 rejections in the current claim language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 7 – 8, 10, 11, 13, 15 – 17, 19, 20, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Van Brandenburg et al. (U.S. Pat. Pub. No. 2014/0379871) (Network-Initiated Content Streaming Control) in view of in view of Famaey et al. (WO 2017/102713) (Controlling Retrieval in Adaptive Streaming).

1.1	Regarding claim 1, Van Brandenburg discloses a method of receiving information in a device, the method comprising:
sending a request for content to a first network node (Fig. 9, item 901 (HTTP GET); paragraph 108 “After the clients has send (sent) a HTTP GET request to the CDNCF (step 901) …”);
receiving a redirection instruction from the first network node, wherein the redirection instruction (manifest file) indicates a content delivery network (Fig. 9, item 902 (HTTP REDIRECT); Fig. 9, item 903; paragraph 108 “The CDNCF may then send the client a HTTP REDIRECT message containing the URL to the manifest file on the selected delivery node (in this particular example first delivery node DN1) (step 902)”; paragraph 109);
sending a second request for the information to the network, wherein the second request indicates the data transfer policy (Fig. 9, item 904 (HTTP GET); paragraph 110 “Upon receiving the HTTP REDIRECT message from the CDNCF, the client may send a new HTTP GET message to the URL in the REDIRECT message associated with the first delivery node (Step 904)”); and
receiving data associated with the information from the network according to the data transfer policy (Fig. 9, item 905 (HTTP 200 OK); paragraph 110 “The delivery node DN1 subsequently responds by sending the requested manifest file to the client (step 905)”).However, Van Brandenburg does not explicitly disclose that the redirection instruction “indicates a data transfer policy”.
Van Brandenburg does disclose that the redirection instruction contains a URL that points to a manifest file (Fig. 9, item 902 (HTTP REDIRECT); Fig. 9, item 903; paragraph 108 “The CDNCF may then send the client a HTTP REDIRECT message containing the URL to the manifest file on the selected delivery node (in this particular example first delivery node DN1) (step 902)”).  A manifest file contains data transfer policy information (paragraph 66 “The manifest file may comprise the segment locations but also channel set-up information used by the client to set up the streaming control channel …”).
In the same field, HTTP adaptive streaming, Famaey discloses sending a client a manifest file in response to an HTTP GET (Figs. 5, 6; “Send requested manifest file with the  first permission to client”).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the direct sending of a manifest file (instead of a URL that points to the manifest file) in the HTTP redirect message of Van Brandenburg in order to simplify the process of pushing the manifest file to the client of Van Brandenburg and speed up the process of pushing the manifest file.
1.2	Per claim 2, Van Brandenburg teaches the method of claim 1, wherein the data transfer policy specifies what is permitted irrespective of the device’s capabilities or the content’s quality, the data transfer policy indicates a data rate, a content quality, a maximum data rate or a maximum content quality for transfer of the data from the content delivery network to the device (paragraph 64 “When a load-balancing function 240 … by signaling the CCSF to initiate a manifest file update wherein (at least part of the) normal clients are provided with a new manifest file causing these clients to request segments associated with a low-rate and/or low(er) quality”; paragraphs 70, 129, 136, 143).1.3	Regarding claim 3, Van Brandenburg discloses the method of claim 1, wherein sending the second request for the content to the content delivery network comprises sending the second request for the content to a first content delivery network node, wherein the redirection instruction indicates the first content delivery network node (Fig. 9; paragraphs 108, 109).1.4	Per claim 4, Van Brandenburg teaches the method of claim 1, further comprising:
receiving a manifest associated with the content from a first content delivery network node (Abstract “”receiving a first manifest file identifying one or more segments and location information …”; paragraph 14; paragraph 108 “The CDNCF may then send the client a HTTP REDIRECT message containing the URL to the manifest file on the selected delivery node (in this particular example first delivery node DN1) (step 902)”; paragraph 109),
wherein the manifest indicates a second content delivery network node; and wherein receiving data associated with the content from the content delivery network comprises receiving the data from the second content delivery network node (Fig. 9; Abstract; paragraph 14; paragraph 108 “The CDNCF may then send the client a HTTP REDIRECT message containing the URL to the manifest file on the selected delivery node (in this particular example first delivery node DN1) (step 902)”; paragraph 109). 1.5	Regarding claim 7, Van Brandenburg discloses the method of claim 1, wherein the redirection instruction indicates a Uniform Resource Locator (URL) that indicates the content delivery network and includes an indication of the data transfer policy (Fig. 9; paragraph 108 “The CDNCF may then send the client a HTTP REDIRECT message containing the URL to the manifest file on the selected delivery node (in this particular example first delivery node DN1) (step 902)”; paragraph 109).1.6	Per claim 8, Van Brandenburg teaches the method of claim 7, wherein the indication of the data transfer policy is a query parameter in the URL (Fig. 9; paragraph 108).1.7	Per claim 10, Van Brandenburg teaches the method of claim 1, wherein the content comprises a manifest, and the data comprises portions of media identified in the manifest, and the method comprises receiving the manifest from the content delivery network (Fig. 9, item 905 (HTTP 200 OK); paragraph 110 “The delivery node DN1 subsequently responds by sending the requested manifest file to the client (step 905)”).1.8	Regarding claim 11, Van Brandenburg discloses the method of claim 10, wherein sending the second request for the content comprises sending a request for the manifest, and receiving data associated with the content from the content delivery network comprises receiving one or more of the portions of media from the content delivery network (Fig. 9, item 905; paragraphs 108, 109).1.9	Per claim 13, Van Brandenburg teaches the method of claim 1, wherein the redirection instruction indicates one or more of a plurality of data transfer policies (Fig. 9, item 902 (HTTP REDIRECT); Fig. 9, item 903; paragraph 108 “The CDNCF may then send the client a HTTP REDIRECT message containing the URL to the manifest file on the selected delivery node (in this particular example first delivery node DN1) (step 902)”; paragraph 109).

1.10	Regarding claim 15, Van Brandenburg discloses a method in a network node, the method comprising:
receiving a request for content from a device (Fig. 9; paragraphs 108, 109); and
sending a redirection instruction to the device, wherein the redirection instruction indicates a content delivery network and indicates a data transfer policy for transfer of data associated with the content between the device and a content delivery network (Fig. 9; paragraphs 108, 109).1.11	Per claim 16, Van Brandenburg teaches the method of claim 15, wherein the data transfer policy specifies what is permitted irrespective of the device’s capabilities or the content’s quality, the data transfer policy indicates a data rate, a content quality, a maximum data rate or a maximum content quality for transfer of the data from the content delivery network to the device (paragraph 66 “The manifest file may comprise the segment locations but also channel set-up information used by the client to set up the streaming control channel …”; paragraph 64 “When a load-balancing function 240 … by signaling the CCSF to initiate a manifest file update wherein (at least part of the) normal clients are provided with a new manifest file causing these clients to request segments associated with a low-rate and/or low(er) quality”; paragraphs 70, 129, 136, 143).1.12	Per claim 17, Van Brandenburg teaches the method of claim 15, wherein the request for the content comprises a HTTP Get request, the redirection instruction from a first network node comprises a HTTP redirection instruction, and the redirection instruction indicates a Uniform Resource Locator (URL) that indicates the content delivery network and includes an indication of the data transfer policy (Fig. 9; paragraphs 108, 109).1.13	Per claim 19, Van Brandenburg teaches the method of claim 15, wherein the request for the content comprises a request for a manifest, and the data comprises portions of media identified in the manifest (Fig. 9; paragraphs 108, 109, 66).1.14	Regarding claim 20, Van Brandenburg discloses the method of claim 15, wherein the network node is a node in the content delivery network, and wherein the request for the content indicates the data transfer policy (Fig. 9; paragraphs 108, 109).
1.15	Regarding claims 33 and 35, the rejection of claim 1 under 35 USC 103 (paragraph 1.1 above) applies fully.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Brandenburg and Famaey as applied to claim 1 – 4, 7 – 8, 10, 11, 13, 15 – 17, 19, 20, 33, and 35  above, and further in view of Gordon et al. (U.S. Pat. Pub. No. 2017/0272485) (Generating and Using Manifest Files Including Content Delivery Network Authentication Data).

2.1	Regarding claim 9, Van Brandenburg and Famaey do not explicitly disclose the method of claim 1, wherein the redirection instruction includes an indication of the data transfer policy that is encoded, encrypted or scrambled, and the second request for the content sent to the content delivery network includes the encoded, encrypted or scrambled indication of the data transfer policy.
In the same field (serving a manifest file of an adaptive streaming scenario), Gordon discloses the method of claim 1, wherein the redirection instruction includes an indication of the data transfer policy that is encoded, encrypted or scrambled, and the second request for the content sent to the content delivery network includes the encoded, encrypted or scrambled indication of the data transfer policy (Fig. 3; paragraph 712 “When transmissions between the user device and the network of infrastructure components are encrypted …”).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the encryption technique between user device and network components, as shown in Gordon, in the invention of Van Brandenburg and Famaey; in order to guard against security breaches, as seen in Gordon (paragraph 63).

2.2	Per claim 18, the rejection of claim 9 under 35 USC 103 (paragraphs 2.1 above) applies fully.

Conclusion
For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445